IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                               NO. 483
                               :
ORDER AMENDING RULE 540 OF THE :                               CRIMINAL PROCEDURAL RULES
PENNSYLVANIA RULES OF CRIMINAL :
PROCEDURE                      :                               DOCKET
                               :
                               :


                                                ORDER

PER CURIAM

       AND NOW, this 30th day of November, 2016, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 45 Pa.B. 5915 (October 3, 2015), and a Final Report to be published with
this Order:

      It is ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the amendments to Pennsylvania Rule of Criminal Procedure 540 are
adopted, in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective April 1, 2017.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.